DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)
	STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method of analyzing pixel data to determine skin irritation values, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of a "method." Therefore, the claims are directed to a statutory eligibility category.
	Step 2A: The invention is directed to a method of analyzing pixel data to determine skin irritation values which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
“A digital imaging method of analyzing pixel data of an image of a user’s body for determining a skin irritation value of the user’s skin after removing hair, the digital imaging method comprising the steps of”:
“a. aggregating, … a plurality of training images from a plurality of individuals, each of the training images comprising pixel data of skin of a respective individual after removing hair”;
“b. training, … with the pixel data of the plurality of training images, a skin irritation model comprising a skin irritation scale and operable to output, across a range of the skin irritation scale, skin irritation values associated with a degree of skin irritation ranging from least irritation to most irritation”;
“c. receiving, … at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of at least a portion of the user’s skin after hair is removed from the at least a portion of the user’s skin”;
“d. analyzing, by the skin irritation model…, the at least one image captured by the digital camera to determine a user-specific skin irritation value of the user’s skin”;
“e. generating, … based on the user-specific skin irritation value, at least one user-specific electronic recommendation designed to address at least one feature identifiable within the pixel data of the at least a portion of the user’s skin”; and
“f. rendering, …, the at least one user- specific electronic recommendation”.
	This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
	STEP 2B.  Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
	The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).  When taken the steps individually, these steps are 
“at one or more processors communicatively coupled to one or more memories”,
“by the one or more processors”,
“at the one or more processors”,
“executing on the one or more processors”, and 
“on a display screen of a user computing device”.  
	In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
	Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
	Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 
	CONCLUSION.  It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
	Claims 2-26, which impose additional limitations, depend from claim 1 and also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  These dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claim 27 relates a digital imaging system similar to claim 1 and claim 28 relates to a computer readable medium similar to claim 1.  Claims 27 and 28 are rejected for the same reasons as claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0294234 A1 (hereinafter “Rance”) in view of U.S. Patent Application Publication 2018/0040053 A1 (hereinafter “Robinson”).
	With respect to claims 1 and 28, Rance discloses 
“A digital imaging method of analyzing pixel data of an image of a user’s body for determining a skin irritation value of the user’s skin after removing hair, the digital imaging method comprising the steps of”:  Rance, paragraphs 0004, 0018 (method ranks skin lesions, which include skin irritations); 
“aggregating, at one or more processors communicatively coupled to one or more memories, a plurality of training images from a plurality of individuals, each of the training images comprising pixel data of skin of a respective individual …”;  Rance, paragraphs 0014, 0016, 0023, 0024 (multiple images can be aggregated and used as training images; computer images necessarily include pixel data);
“training, by the one or more processors with the pixel data of the plurality of training images, a skin irritation model comprising a skin irritation scale and operable to output, across a range of the skin irritation scale, skin irritation values associated with a degree of skin irritation ranging from least irritation to most irritation”; Rance, paragraphs 0014, 0016, 0023, 0024, 0041 (artificial intelligence model including a scale of values is created).  
“receiving, at the one or more processors, at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of at least a portion of the user’s skin …”; Rance, paragraphs 0014, 0016, 0023, 0024; and 
“analyzing, by the skin irritation model executing on the one or more processors, the at least one image captured by the digital camera to determine a user-specific skin irritation value of the user’s skin”;.  Rance, paragraphs 0014, 0016, 0023, 0024 (multiple images can be aggregated and analyzed and used as training images; computer images necessarily include pixel data). 
	Rance does not explicitly disclose removing hair or generating recommendations.  Robinson discloses 
“after removing hair”; Robinson, abstract; 
“after hair is removed from the at least a portion of the user’s skin” Robinson, paragraphs 0030, 0035 (information supplied by user can include image of skin after the removal of hair); 
“generating, by the one or more processors based on the user-specific skin irritation value, at least one user-specific electronic recommendation designed to address at least one feature identifiable within the pixel data of the at least a portion of the user’s skin” ;Robinson, paragraph 0035 (product recommendation is generated based on data supplied by user); and 
“rendering, on a display screen of a user computing device, the at least one user- specific electronic recommendation”.  Robinson, paragraphs 0033, 0035, 0040 (recommended product is displayed to user).  
	Both Rance and Robinson relate to skin irritation.  Rance, paragraphs 0004, 0018; Robinson, abstract.  It would have been obvious to one or ordinary skill in the art at the time of filing to include in the method of Rance the recommendation feature relating to skin irritation after hair removal as taught by Robinson with the motivation of assisting users in selecting skin care products.  Robinson, paragraphs 0002-0004.  
	With respect to claim 2, Rance discloses outputting image and text information to users.  Rance, paragraphs 0047, 0053.  Robinson discloses outputting recommendations.  Robinson, paragraphs 0033, 0035, 0040.  Rance in view of Robinson therefore suggests “wherein the at least one user-specific electronic recommendation is displayed on the display screen of the user computing device with a graphical representation of the user’s skin as annotated with one or more graphics or textual renderings corresponding to the user-specific skin irritation value”.  
	With respect to claim 3, Robinson discloses “wherein the at least one user-specific electronic recommendation comprises a product recommendation for a manufactured product”.  Robinson, paragraphs 0033, 0035, 0040 (recommendation can be for a manufactured product).  
With respect to claim 4, Robinson discloses “wherein the at least one user-specific electronic recommendation is displayed on the display screen of the user-computing device with instructions for treating, with the manufactured product, the at least one feature”.  Robinson, paragraphs 0033, 0035, 0040 (recommendation is for treating identified skin irritation feature with a specific product).  
	With respect to claim 5, Robinson discloses “further comprising: generating, by the one or more processors, a modified image based on the at least one image, the modified image depicting how the user’s skin is predicted to appear after treating the at least one feature with the manufactured product; and rendering, on the display screen of the user computing device, the modified image”.  Robinson, paragraphs 0033, 0035, 0040 (recommendation, which can include image data, is rendered on display of user device; recommendation can illustrate expected issues to be encountered in hair removal).  
	With respect to claim 6, Robinson discloses recommending a specific product to a user.  E.g., Robinson, paragraph 0050.  One skilled in the art at the time of filing would have understood such recommending to include “further comprising the steps of: initiating, based on the product recommendation, a shipment of the manufactured product to the user”.  
	With respect to claim 7, Robinson discloses “wherein the at least one user-specific electronic recommendation includes a behavior recommended based on the user-specific skin irritation value”.  Robinson, paragraphs 0039, 0043 (recommended behaviors can include applying shaving cream or soap prior to shaving, a shave prep, etc.).  
	With respect to claim 8, Rance discloses “wherein the skin irritation model is an artificial intelligence (AI) based model trained with at least one AI algorithm”.  Rance, paragraphs 0023, 0024.
	With respect to claim 9, Rance discloses “wherein the skin irritation model is further trained, by the one or more processors with 25 the pixel data of the plurality of training images, to output one or more location identifiers indicating one or more corresponding body area locations of respective individuals, and wherein the skin irritation model, executing on the one or more processors and analyzing the at least one image of the user, determines a location identifier indicating a body area location of the user’s body or body area”.  Rance, paragraphs 0023, 0024, 0026 (features including lesions and body parts may be labeled).  	
	With respect to claim 10, Robinson discloses “wherein the body area location comprises at least one of the user’s face, the user’s cheek, the user’s neck, the user’s jaw, the user’s head, the user’s groin, the user’s underarm, the user’s chest, the user’s back, the user’s leg, the user’s arm, or the user’s bikini area”.  Robinson, paragraph 0037 (cutting hair refers to user’s head as hair is shaved or otherwise removed from other areas if not permitted to grow naturally).  
	With respect to claim 11, Rance discloses “wherein training, by the one or more processors with the pixel data of the plurality of training images, the skin irritation model comprises training the skin irritation model to detect a surface area of the skin having redness or pigmentation higher than the user’s baseline skin color and a texture feature to determine the user-specific skin irritation value”.  Rance, paragraphs 0024, 0027 (using baseline skin tone of user in training model implies training model to determine if pigmentation of a feature is higher than the user’s baseline skin color).  
	With respect to claim 12, Rance discloses “wherein training, by the one or more processors with the pixel data of the plurality of training images, the skin irritation model comprises training the skin irritation model to detect texture features of the user’s skin to determine the user-specific skin irritation value”.  Rance, paragraphs 0014, 0016, 0023, 0024, 0041 (features are detected in determining scale).
	With respect to claim 13, Rance discloses “wherein training the skin irritation model to detect texture features comprises training the skin irritation model to detect at least one of a rash or one or more bumps on the user’s skin to determine the user-specific skin irritation value”.  Rance, paragraph 0017 (all types of skin features including rashes and hematomas are analyzed).  
	With respect to claim 14, Rance discloses “wherein training, by the one or more processors with the pixel data of the plurality of training images, the skin irritation model comprises training the skin irritation model to detect the texture features of the user’s skin in combination with a surface area of the texture features of the user’s skin to determine the user-specific skin irritation value”.  Rance, paragraphs 0017, 0024, 0027 (skin features are analyzed in combination with surface area of skin).  
	With respect to claim 15, Robinson discloses receiving new data, including image data relating to a user’ skin after hair removal and based on such data rendering on the user’s computing device a recommendation.  Robinson, paragraphs 0033, 0035, 0040.  Rance discloses analyzing the received image data to determine a user-specific skin irritation value.  Rance, paragraphs 0014, 0016, 0023, 0024, 0041.  Rance in view of Robinson therefore suggests 
“further comprising: receiving, at the one or more processors, a new image of the user, the new image captured by the digital camera, and the new image comprising new pixel data of at least a portion of the user’s skin after hair is removed from the at least a portion of the user’s skin; 
 analyzing, by the skin irritation model executing on the one or more processors, the new image captured by the digital camera to determine a new user-specific skin irritation value; 
generating, based on the new user-specific skin irritation value, a new user-specific electronic recommendation or comment regarding at least one new feature identifiable within the new pixel data of the new image; and rendering, on the display screen of the user computing device, the new user-specific electronic recommendation or comment”.
	With respect to claim 16, Rance discloses “wherein a delta skin irritation value is generated based on a comparison between the new user-specific skin irritation value and the user-specific skin irritation value, and wherein the new user-specific electronic recommendation or comment is further based on the delta skin irritation value”.  Rance, paragraphs 0014, 0016, 0023, 0024 (multiple images which can be taken at different times including in different stages of treatment may be aggregated to provide a new user-specific skin irritation value).  
	With respect to claim 17, Robinson discloses “wherein the new user-specific recommendation or comment includes a comparative comment based on a comparison between the new user-specific skin irritation value and the user-specific skin irritation value.”.  Robinson, paragraphs 0035-0040 (e.g., new recommendation is for a pre-shaving product to reduce skin irritation experienced using previously recommended shaving product).  .  
	With respect to claim 18, Robinson discloses a cloud based network.  Robinson, paragraphs 0029, 0033.  Rance discloses training a skin irritation model using training images.  Rance, paragraphs 0014, 0016, 0023, 0024, 0041.  Rance in view of Robinson therefore suggests “wherein the one or more processors comprises at least one of a server or a cloud-based computing platform, and the server or the cloud-based computing platform receives the plurality of training images of the plurality of individuals via a computer network, and wherein the server or the cloud-based computing platform trains the skin irritation model with the pixel data of the plurality of training images”.
With respect to claim 19, Robinson discloses a cloud based network and discloses rendering recommendations on a user’s device.  Robinson, paragraphs 0029, 0033, 0035, 0040.  Rance discloses training a skin irritation model using training images.  Rance, paragraphs 0014, 0016, 0023, 0024, 0041.  Rance in view of Robinson therefore suggests “wherein the server or the cloud-based computing platform receive the at least one image comprising the pixel data of the at least a portion of the user’s skin, and wherein the server or the cloud-based computing platform executes the skin irritation model and generates, based on output of the skin irritation model, the user-specific electronic recommendation and transmits, via the computer network, the user-specific electronic recommendation to the user computing device for rendering on the display screen of the user computing device”.
With respect to claim 20, Robinson discloses “wherein the user computing device comprises at least one of a mobile device, a tablet, a handheld device, a desktop device, a home assistant device, a personal assistant device, or a retail computing device”.  Robinson, paragraph 0030.
	With respect to claim 21, Robinson discloses a user device receiving image data and rendering a recommendation.  Robinson, paragraphs 0030, 0033, 0035, 0040.  Rance discloses a skin irritation model.  Rance, paragraphs 0014, 0016, 0023, 0024, 0041.  Rance in view of Robinson therefore suggests “wherein the user computing device receives the at least one image comprising the pixel data of the at least a portion of the user’s skin, and wherein the user computing device executes the skin irritation model and generates, based on output of the skin irritation model, the user-specific electronic recommendation, and renders the user-specific electronic recommendation on the display screen of the user computing device”.   
	With respect to claim 22, Rance discloses “wherein the at least one image comprises a plurality of images”.  Rance, paragraph 0004.  
	With respect to claim 23, Rance discloses “wherein the plurality of images are collected using a digital video camera”.  Rance, paragraph 0019.  
	With respect to claim 24, Robinson discloses “wherein the hair is removed from the at least a portion of the user’s skin by a wet razor, a dry shaver, an epilator, a light based hair removal device, a depilatory cream, or a wax”.   Robinson, paragraphs 0041, 0042.  
	With respect to claim 25, Robinson discloses capturing image data using a digital camera.  Robinson, paragraph 0030.  Robinson further suggests generating recommendations to alleviate razor burn.  Robinson, paragraph 0036.  Robinson therefore suggests capturing image data while it is visible, such as within one hour of hair removal.  
	With respect to claim 26, Robinson discloses an automated product generation method based solely on user input.  Robinson, paragraphs 0035-0040.   Robinson therefore suggests “wherein the at least one user-specific electronic recommendation is rendered in real-time or near real-time during or after the hair is removed”.  
	With respect to claim 27, Rance discloses 
“A digital imaging system configured to analyze pixel data of an image of a user’s body for determining a skin irritation value of the user’s skin after removing hair, the digital imaging system comprising”: Rance, paragraphs 0004, 0018 (method ranks skin lesions, which include skin irritations); 
“an imaging server comprising a server processor and a server memory”; Rance, paragraph 0015; 
“an imaging application (app) configured to execute on a user computing device comprising a device processor and a device memory, the imaging app communicatively coupled to the imaging server”; Rance, paragraphs 0016, 0017; and
“a skin irritation model comprising a skin irritation scale, the skin irritation model trained with pixel data of a plurality of training images of individuals and operable to determine, across a range of the skin irritation scale, skin irritation values associated with a degree of skin irritation ranging from least irritation to most irritation”; Rance, paragraphs 0014, 0016, 0023, 0024, 0041 (artificial intelligence model including a scale of values is created); 
“wherein the skin irritation model is configured to execute on the server processor or the device processor to cause the server processor or the device processor to”: Rance, paragraphs 0016, 0017;
“receive at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of at least a portion of the user’s skin …”, Rance, paragraphs 0014, 0016, 0023, 0024 (multiple images can be aggregated and used as training images; computer images necessarily include pixel data); and 
“analyze, by the skin irritation model, the at least one image captured by the digital camera to determine a user-specific skin irritation value of the user’s skin”.  Rance, paragraphs 0014, 0016, 0023, 0024 (multiple images can be aggregated and used as training images; computer images necessarily include pixel data).
	Robinson discloses 
“after hair is removed from the at least a portion of the user’s skin”; Robinson, paragraphs 0030, 0035 (information supplied by user can include image of skin after the removal of hair);
“generate, based on the user-specific skin irritation value, at least one user-specific electronic recommendation designed to address at least one feature identifiable within the pixel data comprising the at least a portion of the user’s skin”; Robinson, paragraph 0035 (product recommendation is generated based on data supplied by user); and 
“render, on a display screen of the user computing device of the user, the at least one user-specific electronic recommendation”.  Robinson, paragraphs 0033, 0035, 0040 (recommended product is displayed to user).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11.455.747 B2 (hereinafter “Robinson/Knight”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical except in that the present claims recite “skin irritation” whereas the claims of Robinson/Knight recite “skin redness”.  As skin redness is a common form of skin irritation, the claims of the present application are obvious over the claims of Robinson/Knight.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN D CIVAN whose telephone number is (571)270-3402. The examiner can normally be reached Monday-Thursday 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ETHAN D. CIVAN
Primary Examiner
Art Unit 3625



/ETHAN D CIVAN/Primary Examiner, Art Unit 3625